DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-10, 12, and 15-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art made of record fails to teach a method for providing diagnostic test results, the method comprising: 
training a neural network having a plurality of inputs and at least two outputs for 15determining a diagnostic test result responsive to an input array; 
receiving, by a server from a mobile device, an image of a testing device including one or more immunoassay test strips; 
processing the image to determine pixel count and pixel values for each pixel of each of the one or more immunoassay test strips; 
20creating, by the server, a pixel value array from the determined pixel values in the image; 
providing, by the server, the pixel value array as inputs in the trained neural network; and 
determining, by the server, diagnostic test results by the trained neural network 25responsive to the pixel value array provided as inputs to the trained neural network.

Aminoff et al, U.S. Publication No. 2016/0274104 generally teaches a method involving 

a mobile device (see Figure 2B, mobile device 210 and paragraph [0056]); and 

a server (see Figure 2B, server apparatus 220 and paragraph [0058]) configured to:

receive, from the mobile device, an image of a testing device (see Figure 3, which is an image of a testing device; paragraph [0065] which indicates that the mobile device takes the picture seen in Figure 3; and paragraph [0066], which indicates that the image is forwarded to the server apparatus); 

create a color value array from color values in the image (see paragraph [0075]); 

provide the color value array as inputs in a trained neural network (see paragraph [0075]); and 

determine diagnostic test results by the trained neural network using the color value array (see paragraph [0103]).

However, Aminoff does not teach the features highlighted above.

Erickson et al, U.S. Publication No. 2016/0080548 generally teaches a method for providing diagnostic test results (see Erickson Figure 8A) comprising 

a mobile device which takes an image of a testing device which comprising an application for analyzing the image (see paragraph [0131]) further configured to

create a pixel value array from pixel values in the image (see paragraphs [0132]-[0133]); 

determine [the] diagnostic test results using the pixel value array (see paragraphs [0138]-[0141]).

However, Erickson does not teach the features highlighted above.


Independent claims 1 and 19 recite similar allowable features and are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637